DETAILED ACTION
Claims 1-20 are pending and examined.  
Claim Objection
Claims 4, 11, and 14 are objected to because of the following informalities: duplication of the phrase “is based is based”.  Appropriate correction is required.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim features “driver assessment module”, “operational condition adjustment module” and “transitioning module”, as recited in claim 1 have been interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because they use a generic placeholder coupled with functional language “determine”, “adjust”, and “transition” respectively without reciting sufficient structure to achieve the function.  
Dependent claims 2-7 are rejected based on dependency on rejected base claim 1.
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driver assessment module”, “operational condition adjustment module” and “transitioning module” as recited in claim 1 to perform function to “determine”, “adjust”, and “transition” respectively.  
“driver assessment module”, “operational condition adjustment module” and “transitioning module” as recited in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 8-9, and 15-16 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Cauley et al., US 2018/0101170 (A1). 
As to claim 1, Cauley teaches a system for transitioning a vehicle from an autonomous mode in response to a handover event “method comprises determining one or more operational parameters of the vehicle, and an ability of a driver to control one or more systems of the vehicle manually. The method further comprises adjusting a proportion of autonomous control of the vehicle based on the one or more operational parameters and the ability of the driver”, abs), the system comprising:
one or more processors (“controller”, ¶14);
a memory device operably coupled with the one or more processors, the memory device storing (“computer program or a computer program product for carrying out any of the methods described herein, and a computer readable medium having stored thereon a program for carrying out any of the methods described herein. A computer program embodying the disclosure may be stored on a computer-readable medium”, ¶20):
a driver assessment module having instructions that when executed by the one or more processors cause the one or more processors to determine an ability level and a comfort level of a driver of the vehicle, wherein the comfort level of the driver is based on a learned physiological condition of the driver determined by observing one or more physiological conditions of the driver when the driver operates the vehicle in a driver 
an operational condition adjustment module that when executed by the one or more processors cause the one or more processors to adjust at least one operating condition of the vehicle to be within the ability level of the driver and comfort level of the driver in response to the handover event (abs, ¶16-18, 36-41); and
a transitioning module that when executed by the one or more processors cause the one or more processors to transition the vehicle from the autonomous mode to a driver input mode after the operating condition of the vehicle has been adjusted to be within the ability level of the driver and the comfort level of the driver (abs, ¶5, 16-18, 32, 36-41).
As to claim 2, Cauley teaches the system wherein the outer limit of the ability of the driver to operate the vehicle in the driver input mode is based on historical sensor information from the vehicle collected when the driver operates the vehicle in the driver input mode (¶37, claims 11 and 12).
As to claim 3, Cauley teaches the system further comprising at least one physiological sensor operable coupled to the one or more processors, the at least one physiological sensor including at least one of a heart rate sensor configured to determine a pulse of the driver, a body temperature sensor configured to determine a body temperature of the driver, a respiration rate sensor configured to determine a respiration rate of the driver, an oxygen saturation sensor configured to determine a blood oxygen level of the driver, and a camera configured to observe an eye 
As to claims 8 and 9, they are method claims that recite substantially the same limitations as the corresponding apparatus claims 1 and 2.   As such, claims 8 and 9 are rejected for substantially the same reasons given for corresponding claims 1 and 2 and are incorporated herein. 
As to claims 15 and 16, they are method claims that recite substantially the same limitations as the corresponding apparatus claims 1 and 2.   As such, claims 15 and 16 are rejected for substantially the same reasons given for corresponding claims 1 and 2 and are incorporated herein. 
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 10-14, and 17-20 are rejected under 35 U.S.C. §103 as being unpatentable over Cauley et al., US 2018/0101170 (A1) in view of Asghar et al., US 2018/0284764 (A1).  
As to claim 4, Cauley teaches the system wherein the learned physiological condition of the driver is based on information collected when the driver operates the vehicle in the driver input mode (Cauley, ¶17-18).

However, Asghar teaches that an occupant awareness system for an autonomous control system for a vehicle to collect historical sensor information for heart rate and respiratory rate collected from respective sensors during handoff event (Asghar: abs, ¶63-65).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous vehicle control system as taught by Cauley to include information is collected based on historical sensor information as taught by Asghar to maximize driver safety (Cauley: ¶12). 
As to claim 5, Cauley modified by Asghar teaches the system wherein the historical sensor information includes at least one of heart rate, perspiration rate, blood pressure, and gestures of the driver when the driver operates the vehicle in the driver input mode (Cauley, ¶17-18; Asghar: ¶63-65; see claim 4 above for rationale of obviousness, motivation, and reason to combine).
As to claim 6, Cauley does not explicitly teach the system wherein the transitioning module further includes instructions that when executed by the one or more processors causes the one or more processors to:
determine a transition window for transitioning the vehicle from the autonomous mode to the driver input mode,
determine an adjustment window, wherein the adjustment window is a time duration for adjusting the at least one operating condition of the vehicle to be within the ability level of the driver and comfort of the driver, and

Asghar teaches that an occupant awareness system for an autonomous control system for a vehicle to (Asghar: abs).  
determine a transition window for transitioning the vehicle from the autonomous mode to the driver input mode (Asghar: Fig. 6 and related text; “Processor 12 may next determine whether the occupant is alert and able to control vehicle 10 based on the determined awareness level and the determined time remaining until the expected handoff event (128)”, ¶99),
determine an adjustment window, wherein the adjustment window is a time duration for adjusting the at least one operating condition of the vehicle to be within the ability level of the driver and comfort of the driver (Asghar: Fig. 6 and related text; “determine whether the occupant will be able to assume control of vehicle 10 within the time remaining until the expected handoff event (138), ¶100), and
transition the vehicle to a safe operational mode when the adjustment window is outside the transition window (Asghar: Fig. 6 and related text; “When processor 12 determines that the occupant will not be ready to assume control of vehicle 10 in the time remaining until the expected handoff event (“NO” 138), processor 12 may select a default process of processes 41 (140)”, ¶101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous vehicle control system as taught by Cauley to include determining a transition window for transitioning the vehicle from the autonomous mode to the driver input mode, determining an adjustment window, Asghar to maximize driver safety (Cauley: ¶12).
As to claim 7, Cauley modified by Asghar teaches the system wherein the safe operational mode includes at least one of bringing the vehicle to a stop and slowing the vehicle (Claims 10 and 11, “herein the default action comprises one of navigating to a side of a road on which the vehicle is traveling and stopping the vehicle, or stopping the vehicle’, claim 11).
As to claims 10 and 11, they are method claims that recite substantially the same limitations as the corresponding apparatus claim 4.   As such, claims 10 and 11 are rejected for substantially the same reasons given for corresponding claim 4 and are incorporated herein (see claim 4 above for rationale of obviousness, motivation, and reason to combine). 
As to claims 12, 13, and 14, they are method claims that recite substantially the same limitations as the apparatus claims 5, 6, and 7.   As such, claims 12, 13, and 14 are rejected for substantially the same reasons given for claims 5, 6, and 7 and are incorporated herein (see claims 4 and 6 above for rationale of obviousness, motivation, and reason to combine). 
As to claims 17, 18, 19 and 20, they are method claims that recite substantially the same limitations as the apparatus claims 4, 5, 6, and 7 respectively.   As such, claims 17, 18, 19 and 20 are rejected for substantially the same reasons given for  
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/YUEN WONG/Primary Examiner, Art Unit 3667